DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "310", "312", and “314” of Fig. 3 have all been used to designate a single prismatic shape in the drawing. Similarly, reference characters “306” and “308” designate one prismatic shape of Fig. 5, and “312”, “410”, and “414” designate one prismatic shape in Fig. 5 as well. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 20 recites the limitation "a mold", which may carry various meanings in the art. For example, it is not clear whether the claimed mold is a structure against which a plastic material is shaped, an elongate strip or bead, or something else.  In an effort to understand what is being claimed, the examiner reviewed Applicant's specification but was not able to glean from it what "mold" means in this context.
Additionally, all of the dependent claims of claims 1 and 12 are rendered unclear, which include claims 2-11, and 13-19.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent). Hereinafter referred to as Yang
Regarding claim 1, Yang discloses a battery system (“battery pack” [0048]) comprising:
a battery (“bare cell 110” [0051]), wherein the battery includes a first electrode terminal (“negative electrode tab 113” [0051]) and a second electrode terminal (“positive electrode tab 112” [0051]) accessible along a first surface of the battery (“terrace portion 114” [0051] Fig. 1); and
a module electrically coupled with the battery (full embodiment in Fig. 7), the module comprising:
	a circuit board (“circuit board 121” [0050]) characterized by a first surface (“upper surface portion (u)” [0064]) and a second surface opposite the first surface (“lower surface (d)” [0059], Fig. 1);
	a mold (“substrate holder 140” [0064]) extending from the first surface of the circuit board toward the battery (Fig. 2 where 140 extends leftwards on top of 121 then down towards the battery where 112 and 115 are located),
	a first conductive tab (“negative electrode lead tab” [0059]) electrically coupling the module with the first electrode terminal ([0060]), and
	a second conductive tab (“positive electrode lead tab 123” [0059]) electrically coupling the module with the second electrode terminal (Fig. 2 where 123 contacts 112), wherein the second conductive tab extends across the mold substantially parallel to the first surface of the circuit board (Fig. 2 where 123 runs parallel to the top surface of 121).
Regarding claim 2, Yang discloses all of the limitations for the battery system as set forth in claim 1, and wherein the battery further comprises a port (“sealing portion S” [0057]) positioned proximate a lateral edge of the first surface of the battery (Fig. 1 where “S” is on both lateral/long sides of the battery 110), wherein the second conductive tab extends between the mold and the port (Fig. 2 shows that 123 (second conductive tab) connects with 112, which is disposed on the righthand side of the battery in Fig. 1 and can be seen to extend from 140 (the mold) to S).
Regarding claim 3, Yang discloses all of the limitations for the battery system as set forth in claim 2 above, and that it further comprises a first adhesive (“adhesive tape 115” [0051]) positioned between the second conductive tab and the mold proximate the port (Fig. 2 where 115 is between 140 and where 123 is disposed).
Regarding claim 7, Yang discloses all of the limitations for the battery system as set forth in claim 1, and wherein an electronic device (“ST” [0063] Fig. 9 where dashed lines of ST point out the electronic device as a whole) extends from the first surface of the circuit board towards the battery (Fig. 9 where ST extends from the first surface of the circuit board underneath 140, and to the battery).
Regarding claim 8, Yang discloses all of the limitations for the battery system as set forth in claim 1 above, and wherein the circuit board extends substantially parallel to the first surface of the battery to a location proximate the first electrode terminal (Fig. 1 where 121 runs parallel to 114).
Regarding claim 11, Yang discloses all of the limitations for the battery system as set forth in claim 1, and that it further comprises a flexible coupling (“connection line 180” [0084], where “folding and unfolding of the connection line 180” [0078] and Fig. 8 and 9 supports its 
Regarding claim 20, Yang discloses a battery system (“battery pack” [0048])  comprising:
a battery (“bare cell 110” [0051]), wherein the battery includes a first electrode terminal (“113” Fig. 1), a second electrode terminal (“112” Fig. 1), and a port accessible along a first surface of the battery (“sealing portion S” [0057]);
a module electrically coupled with the battery (full embodiment in Fig. 7), the module comprising:
	a mold extending toward the battery (“substrate holder 140” [0064], and Fig. 1 where 140 has a surface that extends toward the battery), wherein the mold extends across the second electrode terminal and the port between the first electrode terminal and a lateral edge of the battery (Fig. 1 where 140 is disposed to extend over 112 and 113, and the corner of the battery where a portion of S is also disposed),
	a first conductive tab (“negative electrode lead tab” [0059]) electrically coupling the module with the first electrode terminal ([0060]), and
	a second conductive tab (“positive electrode lead tab 123” [0059]) electrically coupling the module with the second electrode terminal (Fig. 2 where 123 contacts 112), wherein the second conductive tab extends from a surface of the module opposite the mold (Fig. 2 where 123 extends from a surface opposite the surface that 140 runs across), and wherein the second conductive tab extends about a lateral edge of the module across the mold (Fig. 2 where 123 extends 
a flexible coupling (“connection line 180” [0084], where “folding and unfolding of the connection line 180” [0078] and Fig. 8 and 9 supports its flexible capabilities) extending from the module from a surface of the module opposite the mold; and
an adhesive (“adhesive tape 115” [0051]) positioned between the mold and the second conductive tab (Fig. 2 where 115 is disposed between 140 and 123).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as obvious over Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent) in view of Lee (EP 2894695 A2), which will hereinafter be referred to as Yang and Lee respectively.
Regarding claim 4, Yang discloses the limitations for the battery system as set forth in claim 1, and wherein the second conductive tab extends from the second surface of the module (Fig. 2 where 123 extends out of the lower surface of 121). Yang does not disclose that the second conductive tab extends beyond a second lateral edge of the module opposite the first lateral edge of the module, that the first conductive tab extends beyond a first lateral edge of the module that is opposite from the second lateral edge of the module, and that the first conductive tab extends from the second surface of the module.

    PNG
    media_image1.png
    823
    709
    media_image1.png
    Greyscale

However, Lee discloses a battery (“11” Fig. 1), wherein the battery includes a first electrode terminal and a second electrode terminal (both “12” on opposite sides of the battery Fig. 1) accessible along a first surface of the battery (outline of Lee Fig. 1 above); and

a circuit board (“circuit board 160” [0031] Fig. 5, which may be mounted on “230” Fig. 9) characterized by a first surface (the surface underneath and opposite of “230” in Fig. 9) and a second surface opposite the first surface (“connector facing surface 230” [0078], “230” Fig. 9);
a first conductive tab (“284” Fig. 10, “first curved portion” [0079]) electrically coupling the module with a first electrode terminal (“cell lead 12” [0080]-[0081]), and
	a second conductive tab (“287” Fig. 10, “second curved portion” [0079]) electrically coupling the module with a second electrode terminal (“cell lead 12” [0080]-[0081] where the pole of the cell lead may be opposite of the first electrode terminal, depending on the orientation of the set of batteries 11 in Fig. 1).
Lee teaches that the second conductive tab extends beyond a second lateral edge (“222” Fig. 9 corresponding to “287” Fig. 10) of the module opposite the first lateral edge of the module (“222” Fig. 9 corresponding to “284” Fig. 10), that the first conductive tab extends from the second surface of the module (via “282” Fig. 10, or “bus bar body 282” [0079], which is a parallel surface to 230), and that the first conductive tab and the second conductive tab extend from opposite lateral edges of the module (Fig. 10 where “222”, or “cell lead inserting holes 222” [0081] makes several lateral edges within the module). Furthermore, Lee teaches that this configuration of the module prevents horizontal movement of the second surface of the module relative to the battery ([0082]).
	Therefore, it would have been obvious for a person of ordinary skill in the art to modify the module of Yang in view of Lee by arranging the first conductive tab to extend from the 
Regarding claim 5, Modified Yang discloses all of the limitations for the battery system as set forth in claim 4, and wherein the second conductive tab extends about the second lateral edge of the module (Yang Fig. 2 where 123 extends across 121 and wraps about opposite of where 121 is positioned), and wraps across the mold towards the second electrode terminal (Yang Fig. 2 where 123 extends parallel across the mold 140 and connects with 112).
Regarding claim 6, Modified Yang discloses all of the limitations for the battery system as set forth in claim 4, and wherein the first electrode terminal extends proud of the first surface of the battery towards the first surface of the circuit board (Lee Fig. 9 where when the module is connected to the battery, “284” extends from the second surface to the first surface of the module, and then to the first surface of the battery), and wherein the first conductive tab extends past a plane of the second surface of the circuit board (Lee Fig. 9 where 284 is inserted into “222”, which extends through the plane of the second surface) to couple with the first electrode terminal (Lee [0080]).

Claim 12-19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018186604 A1, using US 2020/0014001 A1 as an English equivalent) in view of Jang et al (US 2009/0297942 A1), which will hereinafter be referred to as Yang and Jang respectively.
Regarding claim 12, Yang discloses a battery system (“battery pack” [0048]) comprising:

a module (full embodiment in Fig. 7) coupled with the first surface of the battery (Fig. 2 where 121 connects with the battery) and comprising a circuit board (“circuit board 121” [0050]) characterized by a first surface (“upper surface portion (u)” [0064]) and a second surface opposite the first surface (“lower surface (d)” [0059], Fig. 1), wherein the module comprises:
	a mold (“substrate holder 140” [0064]) extending from the first surface of the circuit board toward the battery (Fig. 2 where 140 extends leftwards on top of 121 then down towards the battery where 112 and 115 are located),
	a first conductive tab (“negative electrode lead tab” [0059]), and
	a second conductive tab (“positive electrode lead tab 123” [0059]) extending from the second surface of the circuit board to the second electrode 
a flexible coupling (“connection line 180” [0084], where “folding and unfolding of the connection line 180” [0078] and Fig. 8 and 9 supports its flexible capabilities) extending from the second surface of the circuit board (Fig. 1 where 180 extends from the lower surface of 121).

    PNG
    media_image2.png
    696
    980
    media_image2.png
    Greyscale

Yang does not disclose that the first conductive tab extends from the second surface of the circuit board to the first electrode terminal.
	However, Jang discloses a battery (“lithium polymer battery 100” [0042]) characterized by a first surface of the battery ( outline on the top portion of the battery in Jang Fig. 1 below), a second surface (the front surface of 122 Fig. 2, which is opposite of the  outline on the bottom portion of the battery shown in Jang Fig. 1 below), and a third surface ( outline on the bottom portion of the battery shown in Jang Fig. 1 below) wherein the second surface and the third 
a module (“130” Fig. 2) coupled with the first surface of the battery, and comprising a circuit board (“131” Fig. 2) characterized by a first surface (the surface opposite of “131c” Fig. 1) and a second surface (“131c” Fig. 1), wherein the module comprises a first conductive tab (“135” Fig. 2) and a second conductive tab (“134” Fig. 2) that extends from the second surface to the second electrode terminal (Fig. 2 where 134 connects with 114, [0053]).
Jang teaches that the first conductive tab extends from the lower surface of the circuit board to the first electrode terminal (Fig. 2 where 115 connects with 135, [0053]), and that this arrangement of the circuit board with the battery allows a welded connection and reduced the possibility of bending the conductive tabs ([0060]).

    PNG
    media_image3.png
    796
    834
    media_image3.png
    Greyscale

	Therefore, it would have been obvious for a person of ordinary skill in the art to modify the first conductive tab of Yang in view of Jang by providing a connection with the first electrode terminal, similarly to the connection between the second conductive tab with the second electrode terminal, in order to achieve a battery and circuit board of a module connection that can be welded and reduces the possibility of any conductive tab bending with a reasonable expectation of success.
Regarding claim 13, Modified Yang discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the mold extends laterally parallel with the first surface of the battery (Yang Fig. 1 where the front side of 140 is parallel with the front face of the battery), wherein the first electrode terminal of the battery extends from the first surface of the battery (Yang Fig. 1 where 113 extends out on 114), and wherein the mold is maintained between the first electrode terminal of the battery and a lateral edge of the battery (Yang Fig. 1, 
Regarding claim 14, Modified Yang discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the second conductive tab extends about a lateral edge of the module (Yang Fig. 2 where 123 extends toward the back edge of the module) and wraps across the mold towards the second electrode terminal (Yang Fig. 2 where 123 wraps around downwards after extending toward the back of the module and extends across the bottom of 140).
Regarding claim 15, Modified Yang discloses all of the limitations for the battery system as set forth in claim 14 above, and wherein the second conductive tab is coupled with the mold by a first adhesive (Yang Fig. 2 – left segment 115; see annotated Yang Fig. 2 below), and wherein the second conductive tab is coupled with the battery by a second adhesive (annotated Yang Fig. 2 below where 123 is coupled with the terrace portion 114 of the battery by way of insulating portion 130 and the right segment 115).

    PNG
    media_image4.png
    759
    773
    media_image4.png
    Greyscale

Regarding claim 16, Modified Yang discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the second surface of the battery comprises a flange (protrusion found in Jang Fig. 1 where 114 and 115 extend from) extending proud of an intersection of the first surface of the battery and the second surface of the battery (Jang Fig. 1), and wherein the circuit board of the module extends substantially parallel to the surface of the battery between the flange and the third surface of the battery (Jang Fig. 1 where circuit board 131 is disposed parallel to the battery 120).
Regarding claim 17
Regarding claim 18, Modified Yang discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the circuit board comprises test points (Yang “safety element 125” [0061], Fig. 1 where 125 may comprise of various points for testing) accessible on the second surface of the circuit board (Yang Fig. 1 where 125 is on the lower surface of the circuit board 121).
Regarding claim 19, Modified Yang discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the flexible coupling comprises a connector at a distal end of the flexible coupling (Yang Fig. 7-9 “182”, “second end portion” [0084]), and wherein the flexible coupling is coupled with the second surface of the circuit board (Fig. 1 where 180 extends from the lower surface of 121) at a proximal end of the flexible coupling (Fig. 1 where the lower surface of the circuit board 121 is coupled with 180 at the opposite end of 182).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721